Response to Arguments
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s response to the Non-final Office Action dated 03/29/2022, and amendment to claims filed on 06/22/2022, have been entered and made of record.

Information Disclosure Statement
The information disclosure statement (“IDS”) filed on 05/23/2022 was reviewed and the listed references were noted.

	
Status of Claims

Claims 1-13, 15-27, and 29 are pending.  Claims 14 and 28 are canceled.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: Examiner has reviewed Applicant’s arguments and the amended claims filed with the Office on June 22, 2022.  In light of Applicant’s amendment of Claims to incorporate the indicated allowable subject matter of the objected to dependent claims into independent claims, the rejection of record with respect to claims under 35 U.S.C. 102(b) has been withdrawn.  In addition, the new independent Claim 29 is allowed, because it includes the allowable subject matter of the objected to dependent Claim 21.  Accordingly, Claims 1-13, 15-27, and 29 are allowed.  Claims 14 and 28 are canceled.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIAMAK HARANDI/
Primary Examiner, Art Unit 2662